DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the preliminary amendment filed 8/30/19 are acknowledged and accepted.
     The amendments to Claims 2, 5, 7-9 in the preliminary amendment filed 8/30/19 are acknowledged and accepted.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 8/30/19.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract is too long.  
Abstract, line 1- ‘The invention relates to a’ should read ‘A’
Abstract, line 1- ‘comprising’ should read ‘including’
Correction is required.  See MPEP § 608.01(b).
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 1-13 are objected to because of the following informalities:  
With respect to Claim 1, use of ‘and/or’ (See Claim 1, lines 7, 16, 19) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed 
Claim 1 recites the limitation "the microscope user" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-13 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 3, line 5- ‘and they motor’ should read ‘and the y motor’
Claim 5 recites the limitation "the angular displacement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 3- ‘they motor’ should read ‘the y motor’
Claim 6 recites the limitation "the amount and direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 6, use of ‘and/or’ (See Claim 6, line 13) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 7 recites the limitation "the vicinity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the same hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

With respect to Claim 8, use of ‘and/or’ (See Claim 8, line 4) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
With respect to Claim 11, use of ‘and/or’ (See Claim 11, line 3- 2 instances) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 12 recites the limitation "the parfocal position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 12, use of ‘and/or’ (See Claim 12, line 3) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-5, 7-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganser et al. (U.S. Patent No. 5684627), of record.
     Ganser et al. discloses a microscope (See for example Abstract; Figures 1-2) comprising a stage (See for example 22 in Figure 1); an x motor (See for example 24 in Figures 1-2), a y motor (See for example 23 in Figures 1-2), and a z axis focusing driving mechanism (See for example 4 in Figures 1-2) that drive the stage to move along left-right, front-rear, and up-down directions respectively; a controller (See for example 3 in Figures 1-2); at least one knob (See for example 2 in Figures 1-2; col. 1, line 49-col. 4, line 5) which is operatively coupled to the x motor or y motor or the z axis focusing driving mechanism selectively by means of the controller to control operation of the coupled motor or the coupled z axis focusing driving mechanism; and at least one button (See for example 11, 25, 21, 15, 19 in Figures 1-2; col. 1, line 49-col. 4, line 5) which is coupled to the controller in communication and sends to the controller one or more types .

Allowable Subject Matter
     Claims 6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5000555 to Sato.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/22/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872